     Case 3:20-cv-00282-DJN Document 21 Filed 06/22/20 Page 1 of 9 PageID# 152




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

DAVID RODRIGUEZ,

     Plaintiff,

v.                                               Case No. 3:20-cv-00282-DJN

HOPEWELL SCHOOL BOARD AND CITY
OF HOPEWELL, VIRGINIA,

     Defendants.


                  REPLY BRIEF IN SUPPORT OF THE CITY OF HOPEWELL’S
                  MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

                                  I.      INTRODUCTION

         David Rodriguez (“Rodriguez”) has opposed the Motion to Dismiss filed by the City of

Hopewell (“Hopewell”), by asserting that an analysis of his Amended Complaint would invite

the Court to tread through “doctrinal quicksand” in assessing whether he plausibly stated a cause

of action. To the contrary, Rodriguez has not alleged a claim based on “more subtle theories of

stereotyping or implicit bias”, but instead relies merely on speculation in alleging that he was

subject to retaliation in violation of the Americans with Disabilities Act of 1990 (“ADA”) and

for the “unlawful disclosure of medical information” under the ADA.

         When viewed in the proper context, the Amended Complaint does not allege facts

sufficient to plausibly support either claim against Hopewell. Indeed, the plausibility standard

asks for more than a sheer possibility that a defendant has acted unlawfully. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).
    Case 3:20-cv-00282-DJN Document 21 Filed 06/22/20 Page 2 of 9 PageID# 153




                                II.   LAW AND ARGUMENT

A.       Rodriguez has not alleged a plausible cause of action for retaliation.

         Rodriguez agrees that a lengthy time lapse between a protected activity and an alleged

adverse employment action negates any inference of causal connection between the two. [ECF

Doc. 20, p. 5]. Yet here, we have just that. Rodriguez – a former Hopewell employee – is not

claiming he was retaliated against while he was employed by Hopewell. Instead, Rodriguez

claims he was subject to retaliation over four years after he retired from Hopewell.

         Rodriguez tries to blunt this common sense causation analysis by referring to a 2003

Second Circuit opinion, claiming that the analysis is “less applicable” in failure-to-promote

causes. [ECF Doc. 20, p. 5]. 1 This, however, is not a failure-to-promote case. Moreover, the

Second Circuit specifically noted that the plaintiff did not rely on temporal proximity as

affirmative evidence of causation, but instead offered direct evidence of retaliatory animus.”

Mandell v. Cty. of Suffolk, 316 F.3d 368, 384 (2nd Cir. 2003). Not only is Mandell not cited in

the Fourth Circuit or in this District, it stands for the unremarkable position that there must be

evidence of retaliatory animus in the absence of temporal proximity.

         This is exactly the point Hopewell made in its motion to dismiss. Rodriguez must plead

facts that support the assertion that Chief Keohane (“Keohane”) harbored retaliatory animus

against him, because of the 2014 complaint filed by Rodriguez. See Lettieri v. Equant Inc., 478

F.3d 640, 650 (4th Cir. 2007); [ECF Doc. 18, p. 6]. The Amended Complaint, however, does not

do so.



1 Rodriguez also cites a 2003 Fifth Circuit opinion, but that case also does not support the
proposition that a lengthy time lapse does not negate an inference of causation. Instead, the
Court focused on whether the Plaintiff had sufficient facts to support retaliatory or
discriminatory animus. Gee v. Principi, 289 F.3d 342, 346 (5th Cir. 2002).

                                                2
  Case 3:20-cv-00282-DJN Document 21 Filed 06/22/20 Page 3 of 9 PageID# 154




        In his opposition brief, Rodriguez points to his allegation that he was not hired for a part-

time position in 2016 and 2017, as providing the necessary causal connection for retaliation.

Yet, just as with the Amended Complaint, Rodriguez has not supplied facts that would allow the

Court to infer that Hopewell was motivated by retaliation for these decisions, let alone support an

inference that in 2018 Keohane was acting in retaliation for Rodriguez’s 2014 complaint against

Whittington. The Amended Complaint does not allege facts that suggest who was hired for these

positions, whether Rodriguez was more qualified than the person who was ultimately chosen, or

under what circumstances the positions were filled. Rodriguez also does not allege facts to show

who was responsible for these decisions or that these individuals even knew of his 2014

complaint. Instead, Rodriguez merely relies on speculation.

        Similarly, Rodriguez’s reliance on the allegation that he was not invited to Whittington’s

retirement party in 2019 does not supply the necessary retaliatory animus to survive a motion to

dismiss. Indeed, the conversation that Rodriguez allegedly had with Whittington in December of

2019, came over a year and a half after his application for a positon with the School Board.

Further, Rodriguez only alleges in conclusory fashion that he was excluded from other police

events, but does not support those conclusions with factual allegations identifying the events or

the identity of the individual(s) responsible for this activity. In the end, he certainly does not

allege that Keohane was responsible for these acts, and his conspiracy theory is not sufficient to

state a cause of action for retaliation.

        Ultimately, the facts alleged in the Amended Complaint negate any plausible inference

that Keohane acted with retaliatory animus, because of Rodriguez’s 2014 complaint against

Whittington. Indeed, after the complaint, Whittington was issued written counseling pursuant to

the police department’s discipline policy. Thereafter, Rodriguez does not allege any retaliatory



                                                 3
  Case 3:20-cv-00282-DJN Document 21 Filed 06/22/20 Page 4 of 9 PageID# 155




action taken by Hopewell or Keohane for the remaining 2 years of Rodriguez’s employment until

his retirement in December of 2015. c.f., Burke v. CHS Middle E., LLC, No. 1:18-CV-01605-

LO-JFA, 2019 WL 459022, at *4 (E.D. Va. Feb. 4, 2019) (cited by Rodriguez) (relying on

retaliatory actions taken the month after plaintiff’s sexual harassment complaint, and her transfer

to a less desirable location one month after complaining of retaliation).

       Then, over four years after Rodriguez complained about Whittington, and two and a half

years after Rodriguez left his employment with Hopewell, Rodriguez alleges that Keohane

retaliated against him after he applied for a job with the School Board. The Amended Complaint

is devoid of facts that could support this assertion. See, e.g., Gibson v. Old Town Trolley Tours

of Washington, D.C., Inc., 160 F.3d 177, 181–82 (4th Cir. 1998) (holding the even though

supervisor declined to complete plaintiff’s reference form, there is no evidence that the employee

said anything negative about Plaintiff or that he was motivated to act in retaliation for plaintiff’s

complaint.)

       Without facts to support that Keohane maintained a retaliatory animus, Rodriguez

attempts to avoid the deficiencies in his pleading by suggesting that a “cat’s paw” theory could

establish retaliation by imputing retaliatory intent to Keohane. The problem, however, is that

Rodriguez still has not alleged facts that plausibly suggest anyone, let alone who, was motivated

to retaliate because of the 2014 complaint or that Keohane somehow relied on this individual’s

retaliatory motives.

         In the end, “only speculation can fill in the gaps in the complaint” to show that Keohane

was somehow motivated by retaliatory animus and that Rodriguez was actually subject to

retaliation, because of his 2014 complaint. Lettieri, 478 F.3d at 650. The Motion to Dismiss

should be granted.



                                                 4
  Case 3:20-cv-00282-DJN Document 21 Filed 06/22/20 Page 5 of 9 PageID# 156




B.     The Amended Complaint demonstrates that Rodriguez did not exhaust his
       administrative remedies for his non-disclosure claim.

       Rodriguez’s argument can be stated simply, and accurately, as follows: an EEOC charge

which alleges that an employer retaliated against the employee must be construed as charging

unlawful disclosure of medical information if the means of retaliation involved disclosure of

such information. That, however, is not the law.

       Hopewell cited no fewer than six Fourth Circuit decisions and one decision of this Court

which establish and illustrate the rule that a plaintiff’s claim “generally will be barred if his

charge alleges discrimination on one basis – such as race – and he introduces another basis in

formal litigation – such as sex” or “if the administrative charge alleges one type of

discrimination – such as discriminatory failure to promote – and the claim encompasses another

type – such as discrimination in pay and benefits.” [ECF Doc. 18, pp. 9-10]; Chacko v. Patuxent

Institution, 429 F.3d 505, 509 (4th Cir. 2005). As discussed in the Hopewell’s Brief, that is

precisely the nature of this case. Rodriguez’s EEOC charge alleged discrimination only on the

bases of retaliation. Now, his Amended Complaint attempts to state a claim for “Unlawful

Disclosure of Medical Information,” which is a different “type” from the Charge that he

presented to the EEOC.

       Rodriguez asserts that his EEOC charge “corresponds directly with his allegations in his

Amended Complaint.” [ECF Doc. 20, p. 10]. Simply comparing the language of the Charge to

the language of the Amended Complaint, as quoted on the same page of his brief in opposition,

demonstrates the inaccuracy of that assertion:

       •   Plaintiff’s EEOC charge states his “belie[f]” that the Hopewell Police Department

           “retaliated against me by disclosing information about my disability ….”




                                                 5
    Case 3:20-cv-00282-DJN Document 21 Filed 06/22/20 Page 6 of 9 PageID# 157




        •   But Plaintiff’s Amended Complaint alleges that “Hopewell violated the ADA by

            disclosing [his] medical information and status as an individual with a disability ….”

(Emphases added.) Thus on the face of the two documents, Rodriguez’s Amended Complaint

obviously and undeniably alleges a different type of “discrimination” from what he stated in his

EEOC charge.

        Further, Rodriguez’s citation to Sydnor v. Fairfax County, Va., 681 F.3d 591, 594 (4th

Cir. 2005), does not change this result for the reasons stated in Hopewell’s brief in support of the

motion to dismiss. Moreover, far from being a “tripwire for hapless plaintiffs”, Rodriguez was

represented by counsel in the EEOC. (Exhibit 1). 2 Therefore, the liberality accorded charges

prepared by laypersons, acting pro se, cannot appropriately be applied here.

        In the end, Rodriguez did not exhaust his administrative remedies and Count III should

be dismissed.

C.      There is no private right of action for violation of the ADA’s nondisclosure
        requirement.

        Rodriguez dismisses the cases cited at pages 12-13 of Hopewell’s Brief in Support of its

Motion to Dismiss the Amended Complaint on the ground that they construed different statutes. 3

He seeks to avoid the point. Those cases describe the analytical process that must be employed

to determine whether a statute creates a right of action by implication. (Rodriguez does not

suggest, nor could he, that the ADA creates an express private right of action.)



2
  Rodriguez relies upon the EEOC’s right to sue letter in asserting he has exhausted his
administrative remedies. Accordingly, the court can review this letter without converting the
motion to dismiss into a motion for summary judgment. Edwards v. Murphy-Brown, L.L.C., 760
F. Supp. 2d 607, 618 (E.D. Va. 2011) (considering charge of discrimination on motion to dismiss
for failing to exhaust administrative remedies).
3
  Plaintiff actually mentions only three of the eight cases cited in Hopewell’s Brief. He
dismisses the other five cases even more simplistically, as “so on ad infinitum.” [ECF Doc. 20, p.
12].

                                                 6
    Case 3:20-cv-00282-DJN Document 21 Filed 06/22/20 Page 7 of 9 PageID# 158




        There is a significant difference between the cases cited in Hopewell’s Brief and the so-

called “multitude of courts holding that there is such a cause of action for the violation of 42

U.S.C. § 12112(d)(3)(B).” [ECF Doc. 20, p. 12 (italics added)]. Each of the cases cited in

Hopewell’s Brief addresses the existence of implied private rights of action. None of the nine

cases that Rodriguez cites (see id. at 12-14) actually addresses that question at all, much less the

question whether, as stated in his brief, “there is such a cause of action for the violation of 42

U.S.C. § 12112(d)(3)(B).” 4 An appellate decision is not a precedent with respect to an issue that

was not argued by the parties or decided by the court. While it appears that some Courts have

assumed that there is a private cause of action for violation of the nondisclosure mandate, none

of the cases cited by Rodriguez supports that argument.

        Instead, Rodriguez studiously ignores the line of cases discussed in Hopewell’s Brief.

Hopewell respectfully submits that the application of the principles established in those decisions

should compel a conclusion that there is no implied private right of action for a violation of the

ADA’s nondisclosure requirement.

                                     III.   CONCLUSION

        For the reasons stated, the City of Hopewell respectfully requests that the Court grant the

Motion to Dismiss and dismiss the Amended Complaint against the City of Hopewell with

prejudice.




4
  Harrison v. Benchmark Elecs. Huntsville, Inc., 593 F.3d 1206 (11th Cir. 2010), is the only cited
case that even acknowledges the question presented here, and there the court noted that “[w]e
have not yet decided ‘whether a plaintiff has a private right of action under 42 U.S.C. §
12112(d)(2).’” Id. at 1211 (citation omitted). The parties apparently did not argue that question;
the issue addressed in the opinion was “whether … a non-disabled individual can state a private
cause of action for a prohibited medical inquiry in violation of § 12112(d),” id. (emphasis
added), not whether a private cause of action or right of action exists.

                                                 7
  Case 3:20-cv-00282-DJN Document 21 Filed 06/22/20 Page 8 of 9 PageID# 159




                                                     CITY OF HOPEWELL, VIRGINIA


                                                     By Counsel

/s/
Jeremy D. Capps (VSB No. 43909)
Counsel for City of Hopewell, Virginia
Harman, Claytor, Corrigan & Wellman
P.O. Box 70280
Richmond, Virginia 23255
804-747-5200 - Phone
804-747-6085 - Fax
jcapps@hccw.com

                                    CERTIFICATE

        I hereby certify that on the 22nd day of June, 2020, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
to the following:

              Tim Schulte, Esq. (VSB No. 41881)
              Blackwell N. Shelley, Jr., Esq. (VSB No. 28142)
              Shelley Cupp Schulte, P.C.
              2020 Monument Avenue
              Richmond, VA 23220
              804-644-9700 - Phone
              804-278-9634 - Fax
              shelley@scs.law
              shelley@scs-work.com

              Stacy Haney, Esq. (VSB No. 71054)
              Haney Phinyowattanachip PLLC
              11 S. 12th Street
              Suite 300 C
              Richmond, VA 23219
              804-500-0301 - Phone
              804-500-0309 - Fax
              shaney@haneyphinyo.com




                                               8
Case 3:20-cv-00282-DJN Document 21 Filed 06/22/20 Page 9 of 9 PageID# 160




          Andrew P. Selman, Esq. (VSB No. 91060)
          Haney Phinyowattanachip PLLC
          11 S. 12th Street
          Suite 300 C
          Richmond, VA 23219
          804-500-0303 - Phone
          804-500-0309 - Fax
          aselman@haneyphinyo.com



                                    /s/
                                    Jeremy D. Capps (VSB No. 43909)
                                    Counsel for City of Hopewell, Virginia
                                    Harman, Claytor, Corrigan & Wellman
                                    P.O. Box 70280
                                    Richmond, Virginia 23255
                                    804-747-5200 - Phone
                                    804-747-6085 - Fax
                                    jcapps@hccw.com




                                       9
